         Case 1:20-cv-00304-RA-OTW Document 37 Filed 09/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
EUGENE KINDELL,
                                                                 :
                                      Petitioner,                :   20-CV-00304 (RA) (OTW)
                                                                 :
                     -against-                                   :   ORDER
                                                                 :
MICHAEL CAPRA,                                                   :
                                                                 :
                                      Respondent.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Pursuant to 28 U.S.C. § 2250 and ECF 32 in which Plaintiff explains that “a large number

of his documents have been destroyed/lost,” the Clerk of Court is directed to furnish free

copies of Petitioner’s Petition for Writ of Habeas Corpus (the “Petition”) (ECF 1), Defendant’s

Response to the Petition (ECF 26) and Defendant’s Memorandum of Law in Opposition to the

Petition (ECF 25). See 28 U.S.C. § 2250 (“If on any application for a writ of habeas corpus an

order has been made permitting the petitioner to prosecute the application in forma pauperis,

the clerk of any court of the United States shall furnish to the petitioner without cost certified

copies of such documents or parts of the record on file in his office as may be required by order

of the judge before whom the application is pending.”).

         Further, the Court construes Plaintiff’s January 6, 2021 letter (ECF 30) as a request to

supplement the Petition with additional information. That request is GRANTED. Plaintiff has

until November 15, 2021 to file a Supplemental Petition. Defendant’s reply, if any, is due thirty

(30) days later.
       Case 1:20-cv-00304-RA-OTW Document 37 Filed 09/09/21 Page 2 of 2




       The Clerk of Court is directed to mail a copy of this Order to the Plaintiff and file proof of

service on the docket.



                                                             s/ Ona T. Wang
Dated: September 9, 2021                                                Ona T. Wang
       New York, New York                                      United States Magistrate Judge




                                                 2
